DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021  has been entered.

Response to Amendment
Claims 19, 37 and 46 are amended. Claims 1-18, 21-23, 26, 32-36, and 41 are cancelled. Claims 19-20, 24-25, 27-31, 37-40 and 42-46 are presented for examination.  
Response to Arguments
Applicant’s arguments filed on 6/15/2021 have been reviewed. Following are the response to applicant’s arguments: 
DOUBLE PATENTING
Double patenting is being maintained due to the lack of terminal disclaimer. 
REJECTIONS UNDER 35 U.S.C. § 103
Applicant arguments filed on 12/14/2021 have been reviewed. Applicants arguments are persuasive in light of amendments, specifically “Hammond makes no mention of the client devices receiving data that includes a shortcut command that corresponds to an audio shortcut. Thus the description in Hammond does not teach or suggest "transmitting... a result of the data processed by the speech to text application, wherein the result of the data comprises a shortcut command to be executed by the client application executing on the client device, wherein the shortcut command corresponds to the audio shortcut," as now recited in amended independent claim 19. Zhai fails to remedy the deficiencies of Hammond and the Office Action does not assert that Zhai teaches these features claim 19, as amended”. Hence the claims are allowed over the prior art. 

Double Patenting
Claims 19-20, 24-25, 27-31, 37-40 and 42-46 of this application is patentably indistinct from claims of US Pat 10418034 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19-20, 24-31 and 37-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of US Pat# 10418034. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the current application are to be found in US Pat# 10418034 claims 1-12. Claim 1-12 of US App 16625800 encompasses all the main features of current application. The different between the claims 19, 37 and 46   of current application and claims 1 of US Pat 10418034 is more detailed. 

Claim 1-4 of US Pat further reads on claims 19-20, 37 and 46
Claim 5 of US Pat reads on current claim 24 and 39
Claim 6 of US Pat reads on current claim 25 and 40 
Claim 7 of US Pat reads on current claim 29 and 44
Claim 8 of US Pat reads on current claim 30
Claim 9 of US Pat reads on current claim 31 and 45
Allowable Subject Matter
Claims 19-20, 24-25, 27-31, 37-40 and 42-46  are allowed.
Following are the reasons for allowance: 
Cited prior art of Hammond ( US Pub: 20090021366) and further in view of Zhai ( US Pub: 20150162003)or any prior art searched or made in record fails to teach the concept of claim 1 as a whole specifically including “obtaining credential information of a user of a client application executing on the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/RICHA MISHRA/Primary Examiner, Art Unit 2674